 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9     CASEY L. CLARK,                                    Case No. 1:19-cv-00196-JDP

10                     Plaintiff,                         ORDER GRANTING PROPOSED
                                                          EXTENSION OF TIME
11              v.
                                                          ECF No. 14
12     COMMISSIONER OF
       SOCIAL SECURITY,
13
                         Defendant.
14

15            The parties’ stipulated request for an extension of time is granted. Defendant shall have
16    until close of business on January 16, 2020, to file a response to plaintiff’s opening brief.
17

18 IT IS SO ORDERED.

19
     Dated:      December 3, 2019
20                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23    No. 205.
24

25

26
27

28
